 JACK FROST, INC.659Jack Frost,Inc.andMilk&Dairy Employees Drivers,Local 471,AffiliatedWith International Brother-hood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica,Petitioner.Case18-RC-8937February 6, 1973DECISION AND DIRECTION OFELECTIONBY MEMBERSFANNING,JENKINS, ANDPENELLOUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,as amended, ahearing was held before Hearing Officer Leslie J.Kraus on March 22, 24, and April 6, 7, and 19, 1972.Following the hearing and pursuant to Section102.67 of the National Labor Relations Board Rulesand Regulations and Statements of Procedure, Series8,as amended, this case was transferred to theNational Labor Relations Board for decision bydirection of the Acting Regional Director for Region18.The Employer and the Petitioner filed briefs.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claimingto represent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) and Section2(6) and (7) of the Act.The Petitioner seeks to represent a unit of theEmployer's production and maintenance employees.The Employer contends that these individuals are"agricultural laborers" exempt from the Act's cover-age by virtue of the definition of "employee"contained in Section 2(3) of the Act.'The Employer (hereinafter Jack Frost) is engagedin the processing and marketing of eggs and poultryon an 800-acre farm located near St. Cloud,Minnesota.Farming activities include hatcheryoperations, breeder operations, feed mill operations,the actual raising of birds, and egg farming andprocessing.The egg processing plant is located onthis farm of which only 5 percent is used in theEmployer's operations.2 In addition, there is a feedmill which is utilized to produce the feed distributedto the contract farmers, two poultry barns on thefarm at which chickens are raised, and a laying barnadjacent to the egg processing plant.In order toinsure asupply of eggs and poultry forprocessing and/or marketing, Jack Frost has enteredintocontractual relationshipswith independentfarmers in the St. Cloud area to engage in theproduction of eggs and chickens. The contractbetween the independent contract farmers and JackFrost states that Jack Frost at all times is the soleowner of the chickens producing the eggs and, as aresult, Jack Frost bears all risk of loss with regard tothe destruction of the eggs and/or chickens. Thecontract farmers must build and operate barns asspecifiedby Jack Frost,and servicemen are sent outto make sure that the contract farmers are operatingtheir barns as directed. The contract farmers receiveremuneration for their services from Jack Frost inthe form of rental payments for the barn plus a fixedprice and bonus system for the eggs produced. Thecontract farmers do not participate in the profitsreceived for the sale of the eggs.The actual agricultural work of feeding and caringfor the birds, collectingthe eggs,and preparing theeggs for shipment to the egg processing plant isperformed by the contractfarmers.Approximately3,600cases of eggs(30 dozen eggs per case) areprocessed weekly atthe egg processingplant. Thepersonnel at the egg processing plant are not engagedin any agriculture function; they are engaged almostentirely in processing and preparing the eggs formarket.3 The personnel working as truckdrivers4 forJack Frost pick up the eggs at the contract farmers'farms and transport them to the egg processing plant.There, employees grade, inspect, candle, and packthe eggs for shipment. After theeggsare processedand packed for shipping, the truckdrivers transportthem to various points for marketing and for furtherprocessing.For the purposes of marketing the eggs, Jack Frosthas entered into a joint venture with Armour and Co.Under thisagreement,Armour's investment consistsof a one-half interest in both the birds and the eggsproducedbythebirds.Armourprovides$500,000-$600,000 in cash and, in addition, leases abreaking plant at St. Charles,Minnesota. Jack FrostISec 2(3) exempts from the definition of "employee" "any individualNone of the farmers leasing portions of the 800-acre farm utilizes any ofemployed as an agricultural laborer .. "that area for contract farming with Jack Frost.'Thebulk of the 800-acre farm is leased by Jack Frost to area farmers.3There are approximately 25 employees at the egg processing plantJack Frost exercises no control over what the farmers do with the land.4There are five truckdrivers.201NLRB No. 93 660DECISIONSOF NATIONALLABOR RELATIONS BOARDprovides a similar amount of money and, in addition,provides the facilities at the processing plant and theobligations under the contract with the contractfarmers.The issue in this case centers around a determina-tion as to whether the truckdrivers and the employ-eeswhoworkin the egg processing plant are"employees" within the meaning of Section 2(3) ofthe Act or "agricultural laborers" within themeaningof Section3(f)of the Fair Labor Standards Act(hereinafter F.L.S.A.).5 Annually, since July 1946,Congress has added a rider to the Board's annualappropriationmeasure which, in effect, directs theBoard to be guided by the definition of "agriculture"provided in Section 3(f) of F.L.S.A. in determiningwhether individuals are agricultural laborers withinthe meaning of Section 2(3) of the National LaborRelations Act. The Board has frequently stated thatitwas its policy to consider the interpretation ofSection 3(f) adopted by the Department of Labor inview of that agency's responsibility and experience inadministering the F.L.S.A.6 Section 3(f) of theF.L.S.A. reads, in pertinent part, as follows:.. ,agriculture includes farming in all itsbranches and among other things includes .. .the production, cultivation, growing and harvest-ing of any agricultural . . . commodities . . . andany practices . . . performed by a farmer or on afarm as an incident to or in conjunction with suchfarming operation, including preparation formarket or to carriers for transportation to market.As the truckdrivers and egg processing plantemployees herein are not engaged in direct farmingoperations, of the type enumerated in the "primary"definition of "agriculture," the question is whetherthey are engaged in activities included in the"secondary" definition of that term.? In order tocome within this definition, the operation must beperformed either by a farmer or on a farm as anincident to or in conjunction with the farmingoperation.The determination requires that thecharacter of the particular function be evaluated todeterminewhether it is part of the agriculturalactivity or a distinct business activity. The totality ofthe situation controls, and not the character applica-tion of isolated factors ortests.8The Code of Federal Regulations deals with thespecific situation presented to the Board in theinstant proceeding:Contract arrangements for raising poultry.Feed dealers and processors sometime enterS 29 U.S.C., Sec. 205(f).6McAnally Enterprise, Inc,152 NLRB 527, 529.rFarmersReservoir& IrrigationCo v. McCombWage and HourAdministrator,337 U.S. 755, 762sMcAnallyEnterprise,Inc, supraat 530.29 C FR , sec 780.135into contractual arrangements with farmers underwhich the latter agree to raise to marketable sizebaby chicks supplied by the former who alsoundertake to furnish all the required feed andpossibly additional items. Typically, the feeddealer or processor retains title to the chickensuntil they are sold.Under such an arrangement,the activities of the farmers and their employeesin raisingthe poultry are clearly exempt. Theactivities of the feed dealer or processor, on theother hand, are not "raising of poultry" andemployees engaged in them cannot be exempt onthat ground. Employees of the feed dealer orprocessor who perform work on the farm as anincident to or in conjunction with the raising ofpoultryon the farm and engage in no non-exemptactivity during the workweek may, however, beexempt asemployees in "secondary"agriculture.9This section indicates that in situations such as theone herein,when processors enter into contractualarrangementswith independentfarmerswhereby thefarmers agree to raise poultry to marketable size andthe processor supplies the baby chicks, furnishes therequired feed, and retains title to the chickens untilthey are sold, the activities of the independentfarmers and their employees in raisingthe poultryare clearly exempt, but the activities of the processorare not "raisingof poultry"and their employeescannot be exempt on that ground.Based upon the facts in the instant case,we findthat the contractual relationship between Jack Frostand the independent contract farmers does notoperate to transform the truckdrivers and theprocessingplant employees of Jack Frost intoagricultural laborers for purposes of the F.L.S.A.10We conclude that Jack Frost is not engaged in afarming operation.Rather than hiring employeesto engage in the farming,Jack Frost has chosento obtain 98 percent of the eggs processed at theplant from independent contract farmers.Hence,the processing operation carried onby Jack Frostis not incident to or in conjunction with the farmingoperation.Accordingly, we find the following employees ofJack Frost constitute a unit appropriate for thepurpose of collective bargaining within the meaningof Section9(b) of the Act:All employees of the egg processing plant includ-ing truckdrivers, excluding office clerical, guards,10SeeVictor Ryckebosch, Inc,189 NLRB No. 8. On November 28, 1972.the Court of Appeals for the Ninth Circuit decided adversely to the Boardin RyckebosckHowever, with due deference to the opinion of that court, weshall adhere to the Board's views expressed in that case insofar as they areapplicable to the present case. JACKFROST, INC.661casual employees,temporary employees, and[DirectionofElectionandExcelsiorfootnotesupervisors,as defined in the Act.omitted from publication.]